Exhibit 10.5

          054 — FTNM   FIFTH THIRD BANK                   Term Note    

      OFFICER No. 54828   NOTE No.                      $241,666.00   August 12,
2010     (Effective Date)

1. PROMISE TO PAY. On or before August 12, 2015 (the “Maturity Date”), the
undersigned, Robertson Research Institute, a Colorado corporation located at
4215 Fashion Square Boulevard, Saginaw, Saginaw County, Michigan 48603 and
Robertson Health Services, Inc., a Nevada corporation located at 4215 Fashion
Square Boulevard, Saginaw, Saginaw County, Michigan 48603 (collectively and
jointly and severally, “Borrower”) for value received, hereby promises to pay to
the order of Fifth Third Bank, an Ohio banking corporation located at 102 W.
Front St., Traverse City, Grand Traverse County, Michigan 49684 for itself and
as agent for any affiliate of Fifth Third Bancorp (together with its successors
and assigns, the “Lender”) the sum of Two Hundred Forty One Thousand Six Hundred
Sixty Six and 00/100 Dollars ($241,666.00) (the “Borrowing”), plus interest as
provided herein, fess such amounts as shall have been repaid in accordance with
this Note. The outstanding balance of this Note shall appear on a supplemental
bank record and is not necessarily the face amount of this Note, which record
shall evidence the balance due pursuant to this Note at any time.
Principal and interest payments shall be made at Lender’s address above unless
otherwise designated by Lender in writing. Each payment hereunder may be applied
in the following order: accrued interest, principal, fees, charges and advanced
costs.
Principal shall be due and payable in 59 installments, each in the amount of
$4,167.00 on the 12th day of each calendar month beginning on September 12,
2010; provided that the entire principal balance, together with all accrued and
unpaid interest and any other charges, advances and fees, if any, outstanding
hereunder shall be due and payable in full on the earlier of the Maturity Date
or upon acceleration of the Note.
The principal sum outstanding shall bear interest at a floating rate per annum
equal to 1% in excess of the rate of interest per annum established from time to
time by Fifth Third Bank at its principal office as its “Prime Rate”, whether or
not Fifth Third Bank shall at times lend to borrowers at lower rates of interest
or, if there is no such prime rate, then such other rate as may be substituted
by Fifth Third Bank for the prime rate (the “Interest Rate”). In the event of a
change in said Prime Rate, the Interest Rate shall be changed immediately to 1%
in excess of such new Prime Rate. Interest shall be calculated based on a
360-day year and charged for the actual number of days elapsed, and shall be
payable on the 12th day of each calendar month beginning on September 12, 2010.
Notwithstanding any provision to the contrary in this Note, in no event shall
the interest rate charged on the Borrowing exceed the maximum rate of interest
permitted under applicable state and/or federal usury law. Any payment of
interest that would be deemed unlawful under applicable law for any reason shall
be deemed received on account of, and will automatically be applied to reduce,
the principal sum outstanding and any other sums (other than interest) due and
payable to Lender under this Note, and the provisions hereof shall be deemed
amended to provide for the highest rate of interest permitted under applicable
law.
2. USE OF PROCEEDS. Borrower certifies that the proceeds of this loan are to be
used for business purposes.
3. NOTE PROCESSING FEE. Lender may charge, and Borrower agrees to pay on the
above Effective Date, a note processing fee in the amount of $200.00.
4. TAX RETURNS AND FINANCIAL INFORMATION. Within 30 days of filing, Borrower
shall provide Lender with copies of all federal, state and local income tax
returns. Within 15 days of the request of Lender, Borrower shall provide to
Lender such financial information and financial statements as Lender may
reasonably request.
5. DEPOSITORY/BANKING SERVICES, Lender shall be the principal depository in
which substantially all of Borrower’s funds are deposited, and the principal
bank of account of Borrower, as long as any Obligations are outstanding, and
Borrower shall grant Lender the first and last opportunity to provide any
corporate banking services required by Borrower and its affiliates.

      PROMISSORY-NOTE @ Fifth Third Bancorp 24)01   75291-11-1-D.G1BS — Version
# 3 N-2

 

 



--------------------------------------------------------------------------------



 



6. COSTS. Borrower shall reimburse Lender for any and all fees, costs and
expenses including, without limitation, reasonable attorneys’ fees, other
professionals’ fees, appraisal fees, environmental assessment fees (including
Phase I and Phase II assessments), field exam audits, expert fees, court costs,
litigation and other expenses (collectively, the “Costs”) incurred or paid by
Lender or any of its officers, employees or agents in connection with: (a) the
preparation, negotiation, procurement, review, administration or enforcement of
the Loan Documents or any instrument, agreement, document, policy, consent,
waiver, subordination, release of lien, termination statement, satisfaction of
mortgage, financing statement or other lien search, recording or filing related
thereto (or any amendment, modification or extension to, or any replacement or
substitution for, any of the foregoing), whether or not any particular portion
of the transactions contemplated during such negotiations is ultimately
consummated, and (b) the defense, preservation and protection of Lender’s rights
and remedies thereunder, including without limitation, its security interest in
the Collateral or any other property pledged to secure the Loans, whether
incurred in bankruptcy, insolvency, foreclosure or other litigation or
proceedings or otherwise. The Costs shall be due and payable upon demand by
Lender. If Borrower fails to pay the Costs when upon such demand, Lender is
entitled to disburse such sums as Obligations. Thereafter, the Costs shall bear
interest from the date incurred or disbursed at the highest rate set forth in
this Note. This provision shall survive the termination of this Agreement and/or
the repayment of any amounts due or the performance of any Obligation.
7. DEFINITIONS. Certain capitalized terms have the meanings set forth on any
exhibit hereto, in the Security Agreement, if applicable, or any other Loan
Document. All financial terms used herein but not defined on the exhibits, in
the Security Agreement, if applicable, or any other Loan Document have the
meanings given to them by generally accepted accounting principles. All other
undefined terms have the meanings given to them in the Uniform Commercial Code
as adopted in the state whose law governs this instrument. The following
definitions are used herein:
(a) “Business Day” means any day other than a Saturday, Sunday, federal holiday
or other day on which the New York Stock Exchange is regularly closed.
(b) “Lien” means any security interest, mortgage, pledge, assignment, lien or
other encumbrance of any kind, including interests of vendors or lessors under
conditional sale contracts or capital leases.
(c) “Obligation(s)” means all loans, advances, indebtedness and each and every
other obligation or liability of Borrower owed to each of Lender and/or any
affiliate of Fifth Third Bancorp, however created, of every kind and description
whether now existing or hereafter arising and whether direct or indirect,
primary or as guarantor or surety, absolute or contingent, liquidated or
unliquidated, matured or unmatured, participated in whole or in part, created by
trust agreement, lease overdraft, agreement or otherwise, whether or not secured
by additional collateral, whether originated with Lender or owed to others and
acquired by Lender by purchase, assignment or otherwise, and including, without
limitation, all loans, advances, indebtedness and each and every obligation or
liability arising under the loan document, any and all Rate Management
Obligations (as defined in the Loan Documents), letters of credit now or
hereafter issued by Lender or any affiliate of Fifth Third Bancorp for the
benefit of or at the request of Borrower, all obligations to perform or forbear
from performing acts, and agreements, instruments and documents evidencing,
guarantying, securing or otherwise executed in connection with any of the
foregoing, together with any amendments, modifications and restatements thereof,
and all expenses and attorneys’ fees incurred by Lender hereunder or any other
document, instrument or agreement related to any of the foregoing.
(d) “Collateral” means all personal and/or real property provided by Borrower to
Lender as collateral security for the obligations.
(e) “Rate Management Agreement” means any agreement, device or arrangement
providing for payments which are related to fluctuations Of interest rates,
exchange rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between Borrower and Lender or any
affiliate of Fifth Third Bancorp, and any schedules, confirmations and documents
and other confirming evidence between the parties confirming transactions
thereunder, all whether now existing or hereafter arising, and in each case as
amended, modified or supplemented from time to time.

      PROMISSORY-NOTE Fifth Third Bancorp 2001   75291-11-1-D.G1BS — Version # 3
N-2

 

 



--------------------------------------------------------------------------------



 



(f) “Rate Management Obligations” means any and all obligations of Borrower to
Lender or any affiliate of Fifth Third Bancorp, whether absolute, contingent or
otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy backs, reversals, terminations or assignments of any Rate Management
Agreement.
8. EVENTS OF DEFAULT. Upon the occurrence of any of the following events (each,
an “Event of Default”), Lender may, at its option, without any demand or notice
whatsoever, declare this Note and all Obligations to be fully due and payable in
their aggregate amount, together with accrued interest and all prepayment
premiums, fees, and charges applicable thereto:
(a) Any failure to make any payment when due of principal or accrued interest on
this Note or any other obligation and such nonpayment remains uncured for
10 days after written notice from Lender to Borrower of such default.
(b) Any representation or warranty of Borrower set forth in this Note or in any
agreement, instrument, document, certificate or financial statement evidencing,
guarantying, securing or otherwise related to, this Note or any other Obligation
shall be materially inaccurate or misleading.
(c) Borrower or any Guarantor shall fail to observe or perform any other term or
condition of this Note or any other term or condition set forth in any
agreement, instrument, document, certificate, or financial statement evidencing,
guarantying, or otherwise related to this Note or any other Obligation, or
Borrower or any Guarantor shall otherwise default in the observance or
performance of any covenant or agreement set forth in any of the foregoing for
30 days after written notice from Lender to Borrower of such default.
(d) The dissolution of Borrower or of any endorser or guarantor of the
Obligations, or the merger or consolidation of any of the foregoing with a third
party, or the lease, sale or other conveyance of a material part of the assets
or business of any of the foregoing to a third party outside the ordinary course
of its business, or the lease, purchase or other acquisition of a material part
of the assets or business of a third party by any of the foregoing.
(e) The creation of any lien (except a lien to Lender) on, the institution of
any garnishment proceedings by attachment, levy or otherwise against, the entry
of a judgment against, or the seizure of, any of the property of Borrower or any
endorser or guarantor hereof including, without limitation, any property
deposited with Lender.
(f) in the reasonable judgment of Lender in good faith, any material adverse
change occurs in the existing or prospective financial condition of Borrower
that may affect the ability of Borrower to repay the Obligations, or the Lender
deems itself insecure.
(g) A commencement by the Borrower of a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or the
entry of a decree or order for relief in respect of the Borrower in a case under
any such law or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) of the Borrower, or for any substantial
part of the property of Borrower, or ordering the wind-up or liquidation of the
affairs of Borrower; or the filing and pendency for 30 days without dismissal of
a petition initiating an involuntary case under any such bankruptcy, insolvency
or similar law; or the making by Borrower of any general assignment for the
benefit of creditors; or the failure of the Borrower of the Obligations
generally to pay its debts as such debts become due; or the taking of action by
the Borrower in furtherance of any of the foregoing.
(h) Nonpayment by the Borrower of any Rate Management Obligation relating to
this Note when due or the breach by the Borrower of any term, provision or
condition contained in any Rate Management Agreement.
9. REMEDIES. After the occurrence of an Event of Default, in addition to any
other remedy permitted by law, Lender may at any time, without notice, apply the
collateral to this Note or such other Obligations, whether due or not, and
Lender may, at its option, proceed to enforce and protect its rights by an
action at law or in equity or by any other appropriate proceedings; provided
that this Note and the Obligations shall be accelerated automatically and
immediately if the Event of Default is a filing under the Bankruptcy Code.

          PROMISSORY NOTE © Fifth Third Bancorp 2001   - 3 -   75291-11-1-D.GI8S
— Version # 3 N-2

 

 



--------------------------------------------------------------------------------



 



If this Note is placed in the hands of attorneys for collection or is collected
through any legal proceedings, Borrower promises and agrees to pay, in addition
to the principal, interest and other sums due and payable hereon, all costs of
collecting or attempting to collect this Note, including all reasonable
attorneys’ fees and disbursements.
Lender’s rights and remedies hereunder are cumulative, and may be exercised
together, separately, and in any order. No delay on the part of Lender in the
exercise of any such right or remedy shall operate as a waiver. No single or
partial exercise by Lender of any right or remedy shall preclude any other
further exercise of it or the exercise of any other right or remedy. No waiver
or indulgence by Lender of any Event of Default shall be effective unless in
writing and signed by Lender, nor shall a waiver on one occasion be construed as
a waiver of any other occurrence in the future.
10. LATE PAYMENTS; DEFAULT RATE; FEES. If any payment is not paid when due
(whether by acceleration or otherwise) or within 10 days thereafter, undersigned
agrees to pay to Lender a late payment fee as provided for in any loan agreement
or 5% of the payment amount, whichever is greater with a minimum fee of $20.00.
After an Event of Default, Borrower agrees to pay to Lender a fixed charge of
$25.00, or Borrower agrees that Lender may, without notice, increase the
Interest Rate by five percentage points (5%) (the “Default Rate”), whichever is
greater. Lender may impose a non-sufficient funds fee for any check that is
presented for payment that is returned for any reason. In addition, Lender may
charge loan documentation fees as may be reasonably determined by the Lender.
11. PREPAYMENT. Borrower may prepay all or part of this Note, which prepaid
amounts shall be applied to the amounts due in reverse order of their due dates.
12. MULTIPLE OBLIGORS. Each and every reference to and any and all
representations, warranties, covenants and undertakings of, Borrower herein,
including but not limited to the Events of Default shall be deemed to apply to
each of the undersigned and any and all guarantors of any of the Obligations,
jointly and separately.
13. ENTIRE AGREEMENT. Borrower agrees that there are no conditions or
understandings which are not expressed in this Note and the documents referred
to herein.
14. SEVERABILITY. The declaration of invalidity of any provision of this Note
shall not affect any part of the remainder of the provisions.
15. ASSIGNMENT. Borrower agrees not to assign any of Borrower’s rights, remedies
or obligations described in this Note without the prior written consent of
Lender. Borrower agrees that Lender may assign some or all of its rights and
remedies described in this Note without notice to, or prior consent from, the
Borrower.
16. MODIFICATION; WAIVER OF LENDER. The modification or waiver of any of
Borrower’s obligations or Lender’s rights under this Note must be contained in a
writing signed by Lender. Lender may perform Borrower’s obligations, or delay or
fail to exercise any of its rights or remedies, without causing a waiver of
those obligations or rights. A waiver on one occasion shall not constitute a
waiver on another occasion. Borrower’s obligations under this Note shall not be
affected if Lender amends, compromises, exchanges, fails to exercise, impairs or
releases (i) any of the obligations belonging to any co- borrower, endorser or
guarantor or (ii) any of its rights against any co- borrower, guarantor or
endorser.
17. WAIVER OF BORROWER. Demand, presentment, protest and notice of dishonor,
notice of protest and notice of default are hereby waived by Borrower, and any
endorser or guarantor hereof. Each of Borrower, including but not limited to all
co-makers and accommodation makers of this Note, hereby waives all suretyship
defenses including but not limited to all defenses based upon impairment of
collateral and all suretyship defenses described in Section 3-605 of the Uniform
Commercial Code (the “UCC”). Such waiver is entered to the full extent permitted
by Section 3-605 (i) of the UCC.
18. GOVERNING LAW; CONSENT TO JURISDICTION. This Note is delivered in, is
intended to be performed in, will be governed, construed, and enforceable in
accordance with and governed by the internal laws of, the State of Michigan,
without regard to principles of conflicts of law. Borrower agrees that the state
and federal courts in the County where the Lender is located shall have
exclusive jurisdiction over all matters arising out of this Note, and that
service of process in any such proceeding shall be effective if mailed to
Borrower at the address set forth herein.

          PROMISSORY-NOTE © Firth Third Bancorp 2001   - 4 -   75291-11-1-D.GI85
— Version # 3 N•2

 

 



--------------------------------------------------------------------------------



 



19. JURY WAIVER. BORROWER, AND ANY ENDORSER OR GUARANTOR HEREOF, WAIVE THE RIGHT
TO A TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

                  BORROWER:    
 
                Robertson Research Institute, a Colorado corporation    
 
           
 
  By:   /s/ Joel C. Robertson    
 
           
 
      (Authorized Signer)    
 
                Joel Robertson, President                   (Print Name and
Title)    
 
                Robertson Health Services, Inc., a Nevada corporation    
 
           
 
  By:   /s/ Joel C. Robertson    
 
           
 
      (Authorized Signer)    
 
                Joel Robertson, President                   (Print Name and
Title)    

          PROMISSORY-NOTE © Fifth Third Bancorp 2001   - 5 -  
75291-11-1-1-DLIBS — Version # 3 N-2

 

 



--------------------------------------------------------------------------------



 



          054 — FTNM   FIFTH THIRD BANK    

Continuing Guaranty Agreement
THIS CONTINUING GUARANTY AGREEMENT (the “Guaranty”) made as of August 12, 2010
by and between Joel Robertson, an individual residing at 3555 Pierce Road,
Saginaw, Saginaw County, Michigan 48604 (the “Guarantor”) and Fifth Third Bank,
an Ohio banking corporation located at 102 W. Front St., Traverse City, Grand
Traverse County, Michigan 49684 for itself and as agent for any affiliate of
Fifth Third Bancorp (“Beneficiary”).
WITNESSETH:
WHEREAS, Beneficiary has agreed to extend credit and financial accommodations to
Robertson Research Institute, a Colorado corporation and Robertson Health
Services, Inc., a Nevada corporation (collectively and jointly and severally,
“Borrower”), pursuant to the Term Note, dated August 12, 2010, executed by
Borrower and made payable to the order of Beneficiary (the “Note”), and all
agreements, instruments and documents executed or delivered in connection with
the foregoing or otherwise related thereto (together with any amendments,
modifications, or restatements thereof, the “Loan Documents”); and
WHEREAS, Guarantor is affiliated with Borrower and, as such, shall be benefited
directly by the transaction contemplated by the Loan Documents, and shall
execute this Guaranty in order to induce Beneficiary to enter into such
transaction.
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby guarantees, promises and undertakes as follows:
1. GUARANTY.
(a) Guarantor hereby unconditionally, absolutely and irrevocably guarantees to
Beneficiary the full and prompt payment and performance when due (whether at
maturity by acceleration or otherwise) of any and all loans, advances,
indebtedness and each and every other obligation or liability of Borrower owed
to Beneficiary and any affiliate of Fifth Third Bancorp, however created, of
every kind and description, whether now existing or hereafter arising and
whether direct or indirect, primary or as guarantor or surety, absolute or
contingent, due or to become due, liquidated or unliquidated, matured or
unmatured, participated in whole or in part, created by trust agreement, lease,
overdraft, agreement, or otherwise, whether or not secured by additional
collateral, whether originated with Beneficiary or owed to others and acquired
by Beneficiary by purchase, assignment or otherwise, and including, without
limitation, all loans, advances, indebtedness and each and every other
obligation or liability arising under the Loan Documents, letters of credit now
or hereafter issued by Beneficiary or any affiliate of Fifth Third Bancorp for
the benefit of or at the request of Borrower, all obligations to perform or
forbear from performing acts, any and all Rate Management Obligations (as
defined in the Loan Documents), and all agreements, instruments and documents
evidencing, guarantying, securing or otherwise executed in connection with any
of the foregoing, together with any amendments, modifications, and restatements
thereof, and all expenses and attorneys’ fees incurred or other sums disbursed
by Beneficiary or any affiliate of Fifth Third Bancorp under this Guaranty or
any other document, instrument or agreement related to any of the foregoing
(collectively, the “Obligations”), regardless of any defense, right of set-off
or claims which Borrower or Guarantor may have against Beneficiary.

      (BAR CODE) [c04838c0483804.gif]   75291-8-1-0.CW — Version # 3 N-2

 

 



--------------------------------------------------------------------------------



 



(b) This Guaranty is an absolute, present and continuing guaranty of payment,
and not merely of collection, that shall remain in full force and effect until
expressly terminated in writing by Beneficiary, notwithstanding the fact that no
Obligations may be outstanding from time to time. Such termination by
Beneficiary shall be applicable only to transactions having their inception
after the effective date thereof, and shall not affect the enforceability of
this Guaranty with regard to any Obligations arising out of transactions having
their inception prior to such effective date, even if such Obligations shall
have been modified, renewed, compromised, extended, otherwise amended or
performed by Beneficiary subsequent to such termination. In the absence of any
termination of this Guaranty as provided above, Guarantor agrees that
Guarantor’s obligations hereunder shall not be deemed discharged or satisfied
until the Obligations are fully paid and performed, and no such payments or
performance with regard to the Obligations is subject to any right on the part
of any person whomsoever, including but not limited to any trustee in
bankruptcy, to recover any of such payments. If any such payments are so set
aside or settled without litigation, all of which is within Beneficiary’s
discretion, Guarantor shall be liable for the full amount Beneficiary is
required to repay, plus costs, interest, reasonable attorneys’ fees and any and
all expenses that Beneficiary paid or incurred in connection therewith. A
successor of Borrower, including Borrower in its capacity as debtor in a
bankruptcy reorganization case, shall not be considered to be a different person
than Borrower; and this Guaranty shall apply to all Obligations incurred by such
successor.
(c) Guarantor agrees that Guarantor is directly and primarily liable to
Beneficiary and that the Obligations hereunder are independent of the
Obligations of Borrower, or of any other guarantor. The liability of Guarantor
hereunder shall survive discharge or compromise of any Obligation of Borrower in
bankruptcy or otherwise. Beneficiary shall not be required to prosecute or seek
to enforce any remedies against Borrower or any other party liable to
Beneficiary on account of the Obligations, or to seek to enforce or resort to
any remedies with respect to any collateral granted to Beneficiary by Borrower
or any other party on account of the Obligations, as a condition to payment or
performance by Guarantor under this Guaranty.
(d) Beneficiary may, without notice or demand and without affecting its rights
hereunder, from time to time: (i) renew, extend, accelerate or otherwise change
the amount of, the time for payment of, or other terms relating to, any or all
of the Obligations, or otherwise modify, amend or change the terms of the Loan
Documents or any other document or instrument evidencing, securing or otherwise
relating to the Obligations, (ii) take and hold collateral for the payment of
the Obligations guaranteed hereby, and exchange, enforce, waive, and release any
such collateral, and apply such collateral and direct the order or manner of
sale thereof as Beneficiary in its discretion may determine. Accordingly,
Guarantor hereby waives notice of any and all of the foregoing.
(e) Guarantor hereby waives all defenses, counterclaims and off-sets of any kind
or nature, whether legal or equitable, that may arise: (i) directly or
indirectly from the present or future lack of validity, binding effect or
enforceability of the Loan Documents or any other document or instrument
evidencing, securing or otherwise relating to the Obligations, (ii) from
Beneficiary’s impairment of any collateral, including the failure to record or
perfect the Beneficiary’s interest in the collateral, or (iii) by reason of any
claim or defense based upon an election of remedies by Beneficiary in the event
such election may, in any manner, impair, affect, reduce, release, destroy or
extinguish any right of contribution or reimbursement of Guarantor, or any other
rights of the Guarantor to proceed against any other guarantor, or against any
other person or any collateral.
(f) Guarantor hereby waives all presentments, demands for performance or
payment, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of default or nonpayment, notice of acceptance of this
Guaranty, and notices of the existence, creation, or incurring of new or
additional Obligations, and all other notices or formalities to which Guarantor
may be entitled, and Guarantor hereby waives all suretyship defenses, including
but not limited to all defenses set forth in the Uniform Commercial Code, as
revised from time to time (the “UCC”) to the full extent such a waiver is
permitted thereby.
(g) Guarantor hereby irrevocably waives all legal and equitable rights to
recover from Borrower any sums paid by the Guarantor under the terms of this
Guaranty, including without limitation all rights of subrogation and all other
rights that would result in Guarantor being deemed a creditor of Borrower under
the federal Bankruptcy Code or any other law, and Guarantor hereby waives any
right to assert in any manner against Beneficiary any claim, defense,
counterclaim and offset of any kind or nature, whether legal or equitable, that
Guarantor may now or at any time hereafter have against Borrower or any other
party liable to Beneficiary.

          (BAR CODE) [c04838c0483804.gif]   - 2 -   75291-8-1-D.GMS — Version #
3 N-2

 

 



--------------------------------------------------------------------------------



 



2. REPRESENTATIONS, WARRANTIES AND COVENANTS. Guarantor hereby represents,
warrants and covenants as follows:
(a) The execution, delivery and performance by Guarantor of this Guaranty shall
not violate any provision of law or regulation applicable to Guarantor, or any
writ or decree of any court or governmental instrumentality, or any instrument
or agreement to which Guarantor is a party or by which Guarantor may be bound;
this Guaranty is a legal, valid, and binding obligation of said Guarantor,
enforceable in accordance with its terms; and there is no action or proceeding
before any court or governmental body agency now pending that may materially
adversely affect the condition (financial or otherwise) of Guarantor.
(b) Upon request of Beneficiary, copies of all federal, state and local income
tax returns and such other information as Beneficiary may reasonably request.
3. EVENTS OF DEFAULT. Any of the following occurrences shall constitute an
“Event of Default” under this Guaranty:
(a) An Event of Default occurs under the terms of the Loan Documents or any
other document or instrument evidencing, securing or otherwise relating to the
Obligations, as “Event of Default” shall be defined therein.
(b) Guarantor shall fail to observe or perform any covenant, condition, or
agreement under this Guaranty for a period of thirty (30) days from the date of
such breach, or any representation or warranty of Guarantor set forth in this
Guaranty shall be materially inaccurate or misleading when made or delivered.
(c) The death or legal incompetence of Guarantor, or of any endorser or other
guarantor of the Obligations, or the merger or consolidation of any of the
foregoing with a third party, or the lease, sale or other conveyance of a
material part of the assets or business of any of the foregoing to a third party
outside the ordinary course of its business, or the lease, purchase or other
acquisition of a material part of the assets or business of a third party by any
of the foregoing; provided, however, that the death of the Guarantor shall not
be deemed an Event of Default hereunder if a substitute guarantor of the
Obligations reasonably satisfactory to Beneficiary executes and delivers a
continuing guaranty agreement substantially similar to this Guaranty within
60 days of the death of the Guarantor.
(d) The default by Guarantor under the terms of any indebtedness of Guarantor
now or hereafter existing, which default has not been cured within any time
period permitted pursuant to the terms and conditions of such indebtedness or
the occurrence of an event which gives any creditor the right to accelerate the
maturity of any such indebtedness.
(e) The commencement by Guarantor of a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or the
entry of a decree or order for relief in respect of Guarantor in a case under
any such law or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) of Guarantor or for any substantial
part of Guarantor’s property, or ordering the wind-up or liquidation of
Guarantor’s affairs; or the filing and pendency for 30 days without dismissal of
a petition initiating an involuntary case under any such bankruptcy, insolvency
or similar law; or the making by Guarantor of any general assignment for the
benefit of creditors; or the failure of Guarantor generally to pay Guarantor’s
debts as such debts become due; or the taking of action by Guarantor in
furtherance of any of the foregoing.
(f) The revocation or attempted revocation of this Guaranty by Guarantor before
the termination of this Guaranty in accordance with its terms, or the assignment
or attempted assignment of this Guaranty by Guarantor.
4. REMEDIES.
(a) Whenever any Event of Default as defined herein shall have happened,
Beneficiary, in its sole discretion, may take any remedial action permitted by
law or in equity or by the Loan Documents or any other document or instrument
evidencing, securing or otherwise relating to the Obligations, including
demanding payment in full of all sums guaranteed hereby, plus any accrued
interest or other expenses.

          CONT-GUAR Fifth Third Bancorp 2001   - 3 -   75291-8-1-D.GIBS —
Version # 3 N-2

 

 



--------------------------------------------------------------------------------



 



(b) If Beneficiary should employ attorneys or incur other expenses for the
enforcement of this Guaranty, Guarantor, on demand therefor, shall reimburse the
reasonable fees of such attorneys and such other expenses to the extent
permitted by law.
(c) No remedy set forth herein is exclusive of any other available remedy or
remedies, but each is cumulative and in addition to every other remedy given
under this Guaranty or now or hereafter existing at law or in equity or by
statute. No delay or omission on the part of Beneficiary to exercise any right
or remedy shall be construed to be a waiver thereof, but any such right or
remedy may be exercised from time to time and as often as may be deemed
expedient thereby, and a waiver on any one occasion shall be limited to that
particular occasion.
5. FINANCIAL CONDITION OF BORROWER. Guarantor is presently informed of the
financial condition of Borrower and of all other circumstances that a diligent
inquiry would reveal and which would bear upon the risk of nonpayment of any of
the Obligations. Guarantor hereby covenants that Guarantor shall continue to
keep informed of such matters, and hereby waives Guarantor’s right, if any, to
require Beneficiary to disclose any present or future information concerning
such matters including, but not limited to, the release of or revocation by any
other guarantor.
6. SUBORDINATION. All indebtedness and liability now or hereafter owing by
Borrower to Guarantor is hereby postponed and subordinated to the Obligations
owing to Beneficiary; and such indebtedness and liability to Guarantor, if
Beneficiary so requests, shall be collected, enforced and received by Guarantor
as trustee for Beneficiary and be paid over to Beneficiary on account of the
Obligations.
7. NOTICES, Any notices under or pursuant to this Guaranty shall be deemed duly
sent when delivered in hand or when mailed by registered or certified mail,
return receipt requested, addressed as follows:

         
 
  To Guarantor:   Joel Robertson
 
      3555 Pierce Road
 
      Saginaw, Michigan 48604
 
      Saginaw County, Michigan
 
       
 
  To Beneficiary:   Fifth Third Bank
 
      102 W. Front St.
 
      Traverse City, Michigan 49684
 
      Grand Traverse County, Michigan

Either party may change such address by sending notice of the change to the
other party.
8. MISCELLANEOUS,
(a) This Guaranty may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.
(b) This Guaranty is the complete agreement of the parties hereto and supersedes
all previous understandings and agreements relating to the subject matter
hereof. Neither this Guaranty nor any of the terms hereof may be terminated,
amended, supplemented, waived or modified orally, but only by an instrument in
writing signed by the party against whom enforcement of the termination,
amendment, supplement, waiver or modification is sought.
(c) As the context herein requires, the singular shall include the plural and
one gender shall include one or both other genders.
(d) This Guaranty shall inure to the benefit of Beneficiary’s successors and
assigns and shall be binding upon the heirs, executors, administrators and
successors of Guarantor. This Guaranty is not assignable by Guarantor.

      CONT-GUAR * FM Third Bancorp 2001   75291-8-1-D.G1BS — Version # 3 N-2

 

 



--------------------------------------------------------------------------------



 



(e) If any provision of this Guaranty or the application thereof to any person
or circumstance is held invalid, the remainder of this Guaranty and the
application thereof to other persons or circumstances shall not be affected
thereby.
(f) If from any cause or circumstances whatsoever, fulfillment of any provisions
of this Guaranty at the time performance of such provision shall be due involves
transcending the limit of validity presently prescribed by any applicable usury
statute or any other applicable law, with regard to obligations of like
character and amount, then ipso facto the obligation to be fulfilled shall be
reduced to the limit of such validity. The provisions of this paragraph shall
control every other provision of this Guaranty.
(g) This Guaranty is assignable by Beneficiary, and any assignment hereof or any
transfer or assignment of the Loan Documents or portions thereof by Beneficiary
shall operate to vest in any such assignee all rights and powers herein
conferred upon and granted to Beneficiary.
(h) This Guaranty shall be governed by and construed in accordance with the law
of the State of Michigan. Guarantor agrees that the state and federal courts for
the County in which the Beneficiary is located or any other court in which
Beneficiary initiates proceedings have exclusive jurisdiction over all matters
arising out of this Guaranty.
(i) GUARANTOR AND BENEFICIARY HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS ARISING IN CONNECTION VV1TH THIS GUARANTY OR THE TRANSACTIONS RELATED TH
ERETO.
(j) TO THE GREATEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY BENEFICIARY.
IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of the
date first above written.

                  BENEFICIARY:       GUARANTOR:
 
                Fifth Third Bank, an Ohio banking corporation            
 
               
By:
  /s/ Deana Kreager       /s/ Joel C. Robertson    
 
               
 
  (Signature)       (Signature)    
 
                Deana Kreager AVP FCM       Joel Robertson                  
(Print Name and Title)       (Print Name)    

          CONT-GUAR 0 Fifth Third Bancorp 2001   -5-   75291-3-1-L-D.GIBS •
Version # 3 N-2

 

 



--------------------------------------------------------------------------------



 



          054 — FTNM   FIFTH THIRD BANK    

Security Agreement
This Security Agreement (the “Agreement”) is made as of August 12, 2010 by
Robertson Research institute, a Colorado corporation located at 4215 Fashion
Square Boulevard, Saginaw, Saginaw County, Michigan 48603, (the “Debtor”) in
favor of Fifth Third Bank, an Ohio banking corporation located at 102 W. Front
St., Traverse City, Grand Traverse County, Michigan 49684 for itself and as
agent for any affiliate of Fifth Third Bancorp (hereinafter interchangeably
referred to as the “Secured Party” or “Lender”). Debtor and Secured Party hereby
agree as follows:
WITNESSETH:
WHEREAS, Debtor is indebted to Secured Party in the aggregate principal amount
of Two Hundred Forty One Thousand Six Hundred Sixty Six and 00/100 Dollars
($241,666.00) pursuant to the Term Note, dated August 12, 2010, executed by
Debtor and made payable to the order of Secured Party, in the principal amount
of $241,666.00 (the “Note”), and all agreements, instruments and documents
executed or delivered in connection with the foregoing or otherwise related
thereto (collectively, together with any amendments, modifications, or
restatements thereof, the “Loan Documents”).
1. OBLIGATIONS. This assignment of collateral and grant of security interest
shall secure all loans, advances, indebtedness and each and every other
obligation or liability of Debtor owed to Secured Party and any affiliate of
Fifth Third Bancorp, however created, of every kind and description, whether now
existing or hereafter arising and whether direct or indirect, primary or as
guarantor or surety, absolute or contingent, due or to become due, liquidated or
unliquidated, matured or unmatured, participated in whole or in part, created by
trust agreement, lease, overdraft, agreement, or otherwise, whether or not
secured by additional collateral, whether originated with Secured Party or owed
to others and acquired by Secured Party by purchase, assignment or otherwise,
and including, without limitation, all loans, advances, indebtedness and each
and every other obligation or liability arising under the Loan Documents,
letters of credit now or hereafter issued by Secured Party or any affiliate of
Fifth Third Bancorp for the benefit of or at the request of Debtor, all
obligations to perform or forbear from performing acts, any and all Rate
Management Obligations (as defined in the Loan Documents), and all agreements,
instruments and documents evidencing, guarantying, securing or otherwise
executed in connection with any of the foregoing, together with any amendments,
modifications, and restatements thereof, and all expenses and attorneys’ fees
incurred or other sums disbursed by Secured Party under this Agreement or any
other document, instrument or agreement related to any of the foregoing
(collectively, the “Obligations”).
2. COLLATERAL. The Debtor hereby grants to Secured Party a security interest in
all right, title and interest of Debtor in the collateral now existing and
hereafter arising or acquired by Debtor, regardless of where it is located, and
defined as follows (together with all proceeds and products thereof and all
additions and accessions thereto, replacements thereof, supporting obligations
therefor, software related thereto, guaranties thereof, insurance or
condemnation proceeds thereof, documents related thereto, all sales of accounts
constituting a right to payment therefrom, all tort or other claims against
third parties arising out of damage thereto or destruction thereof, all property
received wholly or partly in trade or exchange therefor, all fixtures attached
or appurtenant thereto, all leases thereof, and all rents, revenues, issues,
profits and proceeds arising from the sale, lease, license, encumbrance,
collection, or any other temporary or permanent disposition thereof, or any
other interest therein, collectively, the “Collateral”):
(a) All Accounts, all Inventory, all Equipment, all General Intangibles, all
Investment Property.
(b) All instruments, chattel paper, electronic chattel paper, documents,
securities, moneys, cash, letters of credit, letter of credit rights, promissory
notes, warrants, dividends, distributions, contracts, agreements, contract
rights or other property, owned by Debtor or in which Debtor has an interest,
including but not limited to, those which now or hereafter are in the possession
or control of Secured Party or in transit by mail or carrier to or in the
possession of any third party acting on behalf of Secured Party, without regard
to whether Secured Party received the same in pledge, for safekeeping, as agent
for collection or transmission or otherwise or whether Secured Party had
conditionally released the same, and the proceeds thereof, all rights to payment
from, and all claims against Secured Party, and any deposit accounts of Debtor
with Secured Party, including all demand, time, savings, passbook or other
accounts and all deposits therein.

      (BAR CODE) [c04838c0483805.gif]   75291-1-1 -D.GIBS — Version # 3 N-2

 

 



--------------------------------------------------------------------------------



 



(c) All assets and all personal property now owned or hereafter acquired; all
now owned and hereafter acquired inventory, equipment, fixtures, goods,
accounts, chattel paper, documents, instruments, farm products, general
intangibles, supporting obligations, software, commercial tort claims, minerals,
standing timber, growing crops and all rents, issues, profits, products and
proceeds thereof, wherever any of the foregoing is located.
3. DEFINITIONS. Capitalized terms not otherwise defined in this Agreement shall
have the meanings attributed thereto in the applicable version of the Uniform
Commercial Code adopted in the jurisdiction in which Debtor is organized or,
where appropriate, the jurisdiction in which the Collateral is located, as such
definitions may be enlarged or expanded from time to time by legislative
amendment thereto or judicial decision (the “Uniform Commercial Code”). As used
herein, the following capitalized terms shall have the following meanings:
(a) “Accounts” means all accounts, accounts receivable, health-care insurance
receivables, credit card receivables, contract rights, instruments, documents,
chattel paper, tax refunds from federal, state or local governments and all
obligations in any form including without limitation those arising out of the
sale or lease of goods or the rendition of services by Debtor; all guaranties,
letters of credit and other security and support obligations for any of the
above; all merchandise returned to or reclaimed by Debtor; and all books and
records (including computer programs, tapes and data processing software)
evidencing an interest in or relating to the above; all winnings in a lottery or
other game of chance operated by a governmental unit or person licensed to
operate such game by a governmental unit and all rights to payment therefrom;
and all “Accounts” as same is now or hereinafter defined in the Uniform
Commercial Code.
(b) “Equipment” means all goods (excluding inventory, farm products or consumer
goods), all machinery, machine tools, equipment, fixtures, office equipment,
furniture, furnishings, motors, motor vehicles, tools, dies, parts, jigs, goods
(including, without limitation, each of the items of equipment set forth on any
schedule which is either now or in the future attached to Secured Party’s copy
of this Agreement), and all attachments, accessories, accessions, replacements,
substitutions, additions and improvements thereto, all supplies used or useful
in connection therewith, and all “Equipment” as same is now or hereinafter
defined in the Uniform Commercial Code.
(c) “General Intangibles” means alt general intangibles, chooses in action,
causes of action, obligations or indebtedness owed to Debtor from any source
whatsoever, payment intangibles, software and all other intangible personal
property of every kind and nature (other than Accounts) including without
limitation patents, trademarks, trade names, service marks, copyrights and
applications for any of the above, and goodwill, trade secrets, licenses,
franchises, rights under agreements, tax refund claims, and all books and
records including all computer programs, disks, tapes, printouts, customer
lists, credit files and other business and financial records, the equipment
containing any such information, and all “General Intangibles” as same is now or
hereinafter defined in the Uniform Commercial Code.
(d) “inventory” means goods, supplies, wares, merchandises and other tangible
personal property, including raw materials, work in process, supplies and
components, and finished goods, whether held for sale or lease, or furnished or
to be furnished under any contract for service, or used or consumed in business,
and also including products of and accessions to inventory, packing and shipping
materials, all documents of title, whether negotiable or non-negotiable,
representing any of the foregoing, and all “Inventory” as same is now or
hereinafter defined in the Uniform Commercial Code.
(e) “Investment Property” means a security, whether certificated or
uncertificated, security entitlement, securities account, commodity contract or
commodity account and all “Investment Property” as same is now or hereafter
defined in the Uniform Commercial Code.
4. WARRANTIES AS TO DEBTOR. Debtor hereby represents and warrants to Secured
Party as follows:
(a) It is a Colorado corporation with a principal place of business located at
the address otherwise set forth herein, and is duly organized, validly existing
and in good standing under the laws of the State of Colorado.

          SEC-AGREEMENT © Fifth Third Bancorp 2001   - 2 -   75291-1-1-D.GIBS —
Version # 3 N-2

 

 



--------------------------------------------------------------------------------



 



(b) Debtor further warrants that its exact legal name is set forth in the
initial paragraph of this Agreement, and that its Taxpayer I.D. is 80-0038127,
and that its Organizational No. is 20021037846.
5. WARRANTIES AS TO THE COLLATERAL. Debtor hereby represents and warrants to
Secured Party that:
(a) Except for the security interest hereby granted, Debtor is, and as to any
property which at any time forms a part of the Collateral, shall be, the sole
owner of, with good and marketable title in, each and every item of the
Collateral, or otherwise shall have the full right and power to grant a security
interest in the Collateral, free from any lien, security interest or encumbrance
whatsoever;
(b) Each item of Collateral is, and shall be, valid, and all information
furnished to Secured Party with regard thereto is, and shall be, accurate and
correct in all respects when furnished;
(c) None of the Collateral shall be sold, assigned, transferred, discounted,
hypothecated or otherwise subjected to any lien, encumbrance or security
interest, and Debtor shall defend such Collateral and each and every part
thereof against all claims of all persons at any time claiming such Collateral
or claiming any interest therein adverse to Secured Party;
(d) The provisions of this Agreement are sufficient to create in favor of
Secured Party a valid and continuing lien on, and first security interest in,
the types of Collateral in which a security interest may be perfected by the
filing of UCC Financing Statements, and when such UCC Financing Statements are
filed in the appropriate filing offices, and the requisite filing fees are paid,
such filings shall be sufficient to perfect such security interests (other than
Equipment affixed to real property so as to become fixtures);
(e) If any of the Collateral is or will be attached to real estate in such a
manner as to become a fixture under applicable state law, that said real estate
is not encumbered in any way, or if said real estate is encumbered, Debtor will
secure from the lien holder or the party in whose favor it is or will become so
encumbered a written acknowledgment and subordination to the security interest
hereby granted in such form as is acceptable to Secured Party;
(f) The financial statements of Debtor for the most recent ended fiscal period
and heretofore submitted, to the Secured Party are true and correct and there
are no material adverse changes in the conditions, financial or otherwise, of
Debtor since the date of said financial statements.
6. DEBTOR’S RESPONSIBILITIES. Debtor covenants with, and warrants to, Secured
Party that Debtor shall:
(a) Furnish to Secured Party, in writing, a current list of all Collateral for
the purpose of identifying the Collateral and, further, execute and deliver such
supplemental instruments, documents, agreements and chattel paper, in the form
of assignments or otherwise, as Secured Party shall require for the purpose of
confirming and perfecting, and continuing the perfection of, Secured Party’s
security interest in any or all of such Collateral, or as is necessary to
provide Secured Party with control over the Collateral or any portion thereof;
(b) At its expense and upon request of Secured Party, furnish copies of invoices
issued by Debtor in connection with the Collateral, furnish certificates of
insurance evidencing insurance on Collateral, furnish proof of payment of taxes
and assessments on Collateral, make available to Secured Party, any and all of
Debtor’s books, records, written memoranda, correspondence, purchase orders,
invoices and other instruments or writings that in any way evidence or relate to
the Collateral;
(c) Keep the Collateral insured at all times against risks of loss or damage by
fire (including so-called extended coverage), theft and such other casualties
including collision in the case of any motor vehicle, all in such amounts, under
such forms of policies, upon such terms, for such periods and written by such
companies or underwriters as is satisfactory to Secured Party. In all cases
losses shall be payable to Secured Party and any surplusage shall be paid to
Debtor. All policies of insurance shall provide for at least thirty (30) days
prior written notice of cancellation to Secured Party. Should Debtor at any time
fail to purchase or maintain insurance, pay taxes, or pay for any expense,
incident or such insurance, pay such taxes, order and pay for such necessary
items of preservation, maintenance or protection, and Debtor agrees to reimburse
Secured Party for all expenses incurred under this paragraph;

          SEC-AGREEMENT © Fifth Third Bancorp 2001   - 3 -   75291-1-1-GIBS —
Version # 3 N-2

 

 



--------------------------------------------------------------------------------



 



(d) Pay all taxes or assessments imposed on or with respect to the Collateral;
(e) Keep all of the Collateral in good condition and repair, protecting it from
weather and other contingencies which might adversely affect it as secured
hereunder;
(f) Notify Secured Party immediately in writing of any information which Debtor
has or may receive which might in any way adversely affect the value of the
Collateral or the rights of Secured Party with respect thereto;
(g) Notify Secured Party promptly, in writing, of any change in the Debtor’s
exact legal name or any change in the legal name of Debtor or of any change in
the location of the Collateral or of any place of business or mailing addresses
or the establishment of any new place of business or mailing address;
(h) Pay all costs of filing any financing, continuation or termination
statements with respect to the security interest created hereby;
(i) Upon the occurrence of an Event of Default or breach of any provision of
this Security Agreement, pay all expenses and reasonable attorneys’ fees of
Secured Party; and Debtor agrees that said expenses and fees shall be secured
under this Agreement;
(j) Maintain possession of all Collateral at the location disclosed to Secured
Party and not to remove the Collateral from that location;
(k) Not sell, contract to sell, lease, encumber, or otherwise transfer the
Collateral (other than inventory) until the Obligations have been paid and
performed, Debtor acknowledging nonetheless that Secured Party has a security
interest in the proceeds of such Collateral;
(l) Take any other and further action necessary or desirable as requested by
Secured Party to grant Secured Party control over the Collateral, as “control”
is defined in the applicable version of the Uniform Commercial Code, including
without limitation (i) executing and/or authenticating any assignments or third
party agreements; (ii) delivering, or causing the delivery of, any of the
Collateral to the possession of Secured Party; or (iii) obtaining written
acknowledgements of the lien of Secured Party and agreements of subordination to
such lien from third parties in possession of the Collateral in a form
acceptable to Secured Party. Debtor consents to and hereby authorizes any third
party in an authenticated record or agreement between Debtor, Secured Party, and
the third party, including but not limited to depository institutions,
securities intermediaries, and issuers of letters of credit or other support
obligations, to accept direction from Secured Party regarding the maintenance
and disposition of the Collateral and the products and proceeds thereof, and to
enter into agreements with Secured Party regarding same, without further consent
of the Debtor.
7. ACCOUNTS RECEIVABLE, Debtor hereby agrees that, notwithstanding the fact that
all or any part of the Obligations is not matured and Debtor is current in
payment according to the tenor of the Obligations, Secured Party shall have the
absolute right to take any one or all of the following actions:
(a) Secured Party may serve written notice on Debtor instructing Debtor to
deliver to Secured Party all subsequent payments on accounts receivable which
Debtor shall do until notified otherwise;
(b) Secured Party may notify the account debtor(s) of its security interest and
instruct such account debtor(s) to make further payments on such accounts to
Secured Party instead of to Debtor; and,

          SEC-AGREEMENT © Fifth Third Bancorp 2001   - 4 -   75291-1-1-D.GIBS —
Version # 3 N-2

 

 



--------------------------------------------------------------------------------



 



(c) Secured Party may serve written notice upon Debtor that all subsequent
billings or statements of account rendered to any account debtor shall bear a
notation directing the account debtor(s) to make payment directly to Secured
Party. Any payment received by Secured Party pursuant to this paragraph shall be
retained in a separate non-interest bearing account as security for the payment
and performance of all Obligations of Debtor.
8. POWER OF ATTORNEY. Debtor hereby makes, constitutes and appoints Secured
Party its true and lawful attorney in fact to act, with full power of
substitution, with respect to the Collateral in any transaction, legal
proceeding, or other matter in which Secured Party is acting pursuant to this
Agreement, including but not limited to executing, authenticating and/or filing
on its behalf: (i) UCC Financing Statements and amendments thereto reflecting
the lien of Secured Party upon the Collateral and any other documents necessary
or desirable to perfect or otherwise continue the security interest granted
herein; and (ii) any third party agreements or assignments to grant Secured
Party control over the Collateral, including but not limited to third party
agreements between Debtor, Secured Party, and depository institutions,
securities intermediaries, and issuers of letters of credit or other support
obligations, which third party agreements direct the third party to accept
direction from Secured Party regarding the maintenance and disposition of the
Collateral and the products and proceeds thereof.
9. EVENTS OF DEFAULT. Any of the following events shall be an “Event of Default”
hereunder:
(a) An event of default occurs under any agreement, instrument or document
evidencing, guarantying, securing or otherwise executed or delivered in
connection with any of the Obligations, as “Event of Default” shall be defined
therein.
(b) Any representation or warranty of Debtor set forth in this Agreement or in
any agreement, instrument, document, certificate or financial statement
evidencing, guarantying, securing or otherwise related to, this Agreement or any
other Obligation shall be materially inaccurate or misleading.
(c) Debtor shall fail to maintain in force the insurance required in this
Agreement or in any agreement, instrument, document, certificate or financial
statement evidencing, guarantying, securing or otherwise related to, this
Agreement or any other Obligation, or Debtor shall otherwise default in the
observance or performance of any covenant or agreement set forth in any of the
foregoing for a period of 30 days.
10. REMEDIES. Upon the occurrence and until the waiver of an Event of Default,
Secured Party may, without further notice to Debtor, at Secured Party’s option,
declare any note and all of the Obligations to become due and payable in its
aggregate amount; provided that the Obligations shall be accelerated
automatically and immediately if the Event of Default is a filing under the
Bankruptcy Code. Secured Party may resort to the rights and remedies of a
secured party under the Uniform Commercial Code, including but not limited to
the right of a secured party to (a) enter any premises of Debtor, with or
without legal process and take possession of the Collateral and remove it and
any records pertaining thereto and/or remain on such premises and use it for the
purpose of collecting, preparing and disposing of the Collateral; (b) ship,
reclaim, recover, store, finish, maintain and repair the Collateral; and
(c) sell the Collateral at public or private sale. Debtor will be credited with
the net proceeds of any such sale only when they are actually received by
Secured Party, and any requirement of reasonable notice of any disposition of
the Collateral will be satisfied without notice to Debtor if the Collateral is
of a type customarily sold on a recognized market or otherwise if such notice is
sent to Debtor 10 days prior to such disposition. Debtor will, upon request,
assemble the Collateral and any records pertaining thereto and make them
available at a place designated by Secured Party. Secured Party may use, in
connection with any assembly or disposition of the Collateral, any trademark,
tradename, tradestyle, copyright, patent right, trade secret or technical
process used or utilized by Debtor. No remedy set forth herein is exclusive of
any other available remedy or remedies, but each is cumulative and in addition
to every other remedy given under this Agreement, any of the Obligations, or now
or hereafter existing at law or in equity or by statute. Secured Party may
proceed to protect and enforce its rights by an action at law, in equity or by
any other appropriate proceedings. No failure on the part of Secured Party to
enforce any of the rights hereunder shall be deemed a waiver of such rights or
of any Event of Default and no waiver of any Event of Default shall be deemed to
be a waiver of any subsequent Event of Default.

          SEC-AGREEMENT © Fifth Third Bancorp 2001   - 5 -   75291-1-1-D.GIBS —
Version # 3 N-2

 

 



--------------------------------------------------------------------------------



 



11. MISCELLANEOUS PROVISIONS,
(a) All rights of Secured Party shall inure to the benefit of its successors and
assigns and all obligations of Debtor shall bind the heirs, executors,
administrators, successors and assigns of Debtor.
(b) Debtor acknowledges and agrees that, in addition to the security interests
granted herein, Secured Party has a banker’s lien and common law right of
set-off in and to Debtor’s deposits, accounts and credits held by Secured Party
and Secured Party may apply or set-off such deposits or other sums against the
Obligations upon the occurrence of an Event of Default as set forth in this
Agreement.
(c) This Agreement contains the entire Agreement of the parties and no oral
Agreement whatsoever, whether made contemporaneously herewith or hereafter shall
amend, modify or otherwise affect the terms of this Agreement.
(d) All rights and liabilities hereunder shall be governed and limited by, and
construed in accordance with, the laws of the State in which Debtor is
organized.
(e) Any provision herein which may prove limited or unenforceable under any law
or judicial ruling shall not affect the validity or enforceability of the
remainder of this Agreement.
(f) Debtor hereby authorizes Secured Party to file a copy of this Agreement as a
Financing Statement with appropriate county and state government authorities
necessary to perfect Secured Party’s security interest in the Collateral as set
forth herein. Debtor hereby further authorizes Secured Party to file UCC
Financing Statements on behalf of Debtor and Secured Party with respect to the
Collateral.

                      SECURED PARTY:       DEBTOR:
 
                    Fifth Third Bank, an Ohio banking Corporation      
Robertson Research Institute, a Colorado corporation    
 
                   
By:
  /s/ Deana Kreager       By:   /s/ Joel C. Robertson    
 
                   
 
  (Signature)           (Authorized Signer)    
 
                    Deana Kreager FCM AVP       Joel Robertson, President      
            (Print Name and Title)       (Print Name and Title)    

          SEC-AGREEMENT © Fifth Third Bancorp 2001   - 6 -   75291-1-1-D.GIBS —
Version # 3 N-2

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Collateral Locations
4215 Fashion Square Boulevard, Saginaw, MI 48603


          (BAR CODE) [c04838c0483805.gif]   - 7 -   75291-1-1-1-D.GIBS — Version
# 3 N-2

 

 